DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 9/8/2021, with respect to the 35 U.S.C. 102 rejection of claims 1-6, 8-11, 13, 15, 17 and 18 as anticipated by Judd (GB1001804) and with respect to the 35 U.S.C. 102 rejection of claims 1-6, 8-11, 13, 15, 17 and 18 as anticipated by Wheeler (US 3,044,679) have been fully considered and are persuasive. Accordingly, the previous 102 and 103 rejections over Wheeler and Judd have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastiaans (US 3,594,989).
Bastiaans discloses a packaging product (Fig. 2) which includes expandable superimposed upper and lower honeycomb layers extending between a pair of flexible side members (Fig. 2; col. 62-75), characterized in that the flexible side members are two separate 
Furthermore, the limitation “packaging” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “packaging” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.


Regarding claim 3, Bastiaans discloses the attachment locations which are spaced lengthwise of each flexible strip alternate between opposite faces thereof (Fig. 2).
Regarding claim 4, Bastiaans discloses the attachment locations and the spaces there-between are of substantially equal length (Fig. 2).
Regarding claim 5, Bastiaans discloses outermost strips at opposite edges of each honeycomb layer are attached to respective flexible side members (Fig. 2).
Regarding claim 6, Bastiaans discloses the flexible strips are formed of paper (col. 3, lines 62-64 and col. 4, lines 35-37).
Regarding claim 8, Bastiaans discloses each honeycomb layer being expandable perpendicular to the lengthwise direction to form an open cellular structure (Fig. 2; col. 1, lines 36-50).
Regarding claim 9, Bastiaans discloses a gap between the two honeycomb layers (Fig. 2 and Fig. 4).
Regarding claim 10, Bastiaans discloses each honeycomb layer comprising an array of cells (Fig. 2).
Regarding claim 11, Bastiaans discloses the cells are open at opposite upper and lower faces of the respective honeycomb layer (Fig. 2).
Regarding claims 16-18, the limitations “carry printed matter”, “a generally planar item is inserted between the honeycomb layers” and “the generally planar item is a surfboard” recite recitations of the intended use of the claimed invention. It has been held that a claim containing a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bastiaans.
	Bastiaans fails to teach each honeycomb layer comprising an array of hexagonal cells. It would have been an obvious matter of design choice to change the shape of the cells in Bastiaans to be hexagonal, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.

Allowable Subject Matter
Claims 7, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bastiaans fails to anticipate or render obvious the distinct features recited in dependent claims 7, 12 and 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781